
	

113 HR 1280 IH: Voter Fraud Prevention Act
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1280
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Olson introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  increase the penalties imposed for intimidating, threatening, or coercing any
		  person from engaging in voter registration activities or for procuring,
		  submitting, or casting false voter registration applications or ballots, to
		  require election officials to transmit voter registration cards and absentee
		  ballots to voters in elections for Federal office through the use of the
		  automated tagging and tracing services provided by the United States Postal
		  Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Voter Fraud Prevention Act.
		2.Increase in
			 penalties for criminal activities involving voter registration and
			 voting
			(a)Increase in
			 length of term of imprisonmentSection 12 of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–10) is amended in the matter
			 following paragraph (2) by striking 5 years and inserting
			 10 years.
			(b)Prohibition from
			 voting in subsequent electionsSection 12 of such Act (42 U.S.C.
			 1973gg–10) is amended in the matter following paragraph (2) by striking the
			 period at the end and inserting the following: and, in the case of an
			 individual, shall not be permitted to cast a ballot in any subsequent election
			 for Federal office..
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to violations occurring on or after the
			 date of the enactment of this Act.
			3.Requiring use of
			 automated tagging and tracing services for voter registration cards and
			 absentee ballots
			(a)Voter
			 registration cards
				(1)In
			 generalSection 8(a) of the National Voter Registration Act of
			 1993 (42 U.S.C. 1973gg–6(a)) is amended—
					(A)by striking
			 and at the end of paragraph (5);
					(B)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(7)in transmitting voter registration cards to
				individuals who are registered to vote—
								(A)ensure that any tray or sack containing
				such cards is tagged with Tag 191 or some other similar tagging device used by
				the United States Postal Service to provide greater visibility to containers of
				such cards, and
								(B)use IMb Tracing or other similar tracking
				methods made available by the United States Postal Service to provide real-time
				tracking information for such
				cards.
								.
					(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall apply with respect to elections for Federal office held on
			 or after January 1, 2014.
				(b)Absentee
			 ballots
				(1)In
			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.) is amended—
					(A)by redesignating
			 sections 304 and 305 as sections 305 and 306; and
					(B)by inserting after
			 section 303 the following new section:
						
							304.Use of
				automated tagging and tracing services for absentee ballots
								(a)Requiring use of
				automated tagging and tracingIn transmitting blank absentee ballots to
				individuals who are eligible to vote by absentee ballot in an election for
				Federal office, the appropriate State election official shall—
									(1)ensure that any
				tray or sack containing such ballots is tagged with Tag 191 or some other
				similar tagging device used by the United States Postal Service to provide
				greater visibility to containers of such ballots; and
									(2)use IMb Tracing or
				other similar tracking methods made available by the United States Postal
				Service to provide real-time tracking information for such ballots.
									(b)Effective
				dateSubsection (a) shall apply with respect to elections for
				Federal office held on or after January 1,
				2014.
								.
					(2)Conforming
			 amendment relating to enforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking sections 301, 302, and 303
			 and inserting subtitle A of title III.
				(3)Clerical
			 amendmentThe table of contents of such Act is amended—
					(A)by redesignating
			 the items relating to sections 304 and 305 as relating to sections 305 and 306;
			 and
					(B)by inserting after
			 the item relating to section 303 the following new item:
						
							
								Sec. 304. Use of automated tagging and
				tracing services for absentee
				ballots.
							
							.
					(c)Report on
			 efforts To deter and prevent loss and theft of voter registration cards and
			 absentee ballotsNot later
			 than 90 days after the date of the enactment of this Act, the Postmaster
			 General shall submit a report to Congress detailing the efforts that the
			 Postmaster General has undertaken to deter and prevent the loss and theft of
			 voter registration cards and blank absentee ballots which are transmitted to
			 voters in elections for Federal office.
			
